Citation Nr: 0630980	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  99-16 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include factitial urticaria, dermatographism, and dermatitis.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from January 1989 
to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                 

By May 2001 and November 2003 actions, the Board remanded 
this case for additional development.


FINDING OF FACT

The appellant does not have a skin disorder, to include 
factitial urticaria, dermatographism, and dermatitis, that is 
attributable to military service.


CONCLUSION OF LAW

A skin disorder, to include factitial urticaria, 
dermatographism, and dermatitis, was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  

With respect to VA's duty to notify, the RO sent the 
appellant letters in July 2001, April 2004, and September 
2004, in which he was notified of the types of evidence he 
needed to submit, and the development the VA would undertake.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
April and September 2004 letters specifically informed the 
appellant what was needed from him and what VA would obtain 
on his behalf.  Id.  For example, the letters told him that 
VA would help obtain medical records, employment records, or 
records from other Federal agencies.  The appellant was 
informed that he was responsible for providing sufficient 
information to VA so records could be requested.  Therefore, 
in light of the above, the Board finds that the VA's duty to 
notify has been fully satisfied, and that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Simply put, in this case, the claimant was 
provided every opportunity to submit evidence.  He was also 
provided with notice of the requirements pertinent to his 
service connection claim.  The appellant was further provided 
notice of what evidence he needed to submit, and notice of 
what evidence VA would secure on his behalf.  He was given 
ample time to respond.  

In the present case, the Board notes that it was not until 
after the original rating action on appeal was promulgated 
did the RO provide notice to the appellant regarding the duty 
to notify him of the evidence he must provide, and the 
evidence that VA would obtain on his behalf.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Nevertheless, the 
Board observes that in regard to the issue on appeal, there 
is no indication that there is additional evidence that has 
not been obtained and that would be pertinent to the present 
claim.  In addition, the appellant has been afforded the 
opportunity to present evidence and argument in support of 
the claim, including at a hearing before the undersigned 
Board member.  Quartuccio, 16 Vet. App. at 183, 187.  
Moreover, the appellant has also been notified of the 
applicable laws and regulations that set forth the criteria 
for the claim for service connection for a skin disorder.     

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in March 1999, May 2003, and May 2005, 
the appellant underwent VA examinations which were pertinent 
to his service connection claim.  In addition, in January 
2006, Leslie Arwin, M.D., provided a VA medical opinion which 
was pertinent to the appellant's service connection claim.  
The Board further observes that in this case, there is no 
outstanding evidence to be obtained, either by VA or the 
appellant.  The RO has obtained all relevant VA and private 
medical records identified by the appellant.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.  The 
Board also finds, in light of the above, that the facts 
relevant to this appeal have been fully developed and there 
is no further action to be undertaken to comply with the 
provisions of the regulations implementing the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  




II.  Factual Background

The appellant's service medical records show that in August 
1989, the appellant was treated after complaining of a rash 
which was located on his upper extremities and by his left 
eye.  The appellant stated that the rash was spreading 
quickly, and he also complained of itching.  He denied that 
there was any pain associated with the rash.  The physical 
examination showed that there were scattered clusters of red 
blisters located on the appellant's arms and face.  There was 
no discharge or crusting noted.  The diagnosis was contact 
dermatitis.  The records also reflect that in November 1989, 
the appellant was treated after complaining of a rash on his 
face. At that time, he noted that the rash itched.  The 
physical examination showed that there was a light red rash 
on the left side of the appellant's face without any signs of 
infection.  The assessment was dermatitis.  According to the 
records, in November 1992, the appellant underwent a 
separation examination.  At that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had any skin diseases, the appellant responded 
"no."  The appellant's skin and lymphatics were clinically 
evaluated as normal.

In March 1999, the appellant underwent a VA skin examination.  
At that time, the examining physician stated that the 
appellant's medical records were not available at the time of 
the examination.  The examiner indicated that the appellant 
had served in Saudi Arabia during the Persian Gulf War.  The 
examiner reported that according to the appellant, upon his 
return to the United States in May 1991, he broke out with a 
rash in the groin area which subsided after three to five 
days of treatment. However, he noted that since that time, 
the rash had returned and it would "welt up with hives 
lasting 10 to 20 minutes" all over his body.  The appellant 
reported that he was not currently using any medications.

The physical examination showed an erythematous flank in the 
chest and belt area, with no induration until the appellant's 
skin was gently stroked.  Then, approximately five minutes 
later, marked dermatographism (hives) welted up along the 
area stroked.  The examiner stated that he was able to spell 
out the appellant's initials in hives, which was quite 
dramatic.  Photographs showing the appellant's initials 
spelled out in hives were associated with the examination 
report. The diagnosis was of factitial urticaria, also known 
as dermatographism.  The examiner noted that the onset, by 
history, was during service in May 1991.

A private statement from Ms. N.S., M.S.W., dated in June 
2000, shows that at that time, Ms. S. noted that she had been 
providing counseling to the appellant and his wife.  Ms. S. 
stated that according to the appellant, during service, he 
developed skin rashes.  She indicated that the appellant 
reported that he had also developed other disabilities during 
service.  According to Ms. S., recently, she had noticed that 
the appellant had a "blotchy skin rash" over his arms, 
neck, chest, and back.  Ms. S. indicated that in her opinion, 
the appellant had some very serious problems that appeared to 
be related to his period of military service.

In October 2000, the RO received outpatient treatment records 
from the VA Medical Center (VAMC), in Toledo, Ohio, from 
April to September 2000.  The records show that in April 
2000, the appellant underwent a general physical examination.  
At that time, he stated that he had a skin irritation which 
was all over his body and itched.  Following the physical 
examination, the appellant was diagnosed with 
"photographic" skin, itching, and irritation.  The 
examining physician recommended a dermatological 
consultation.

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that while he was serving in Saudi Arabia during 
the Persian Gulf War, he developed a skin condition.  The 
appellant stated that when he would touch his skin, the area 
touched would start to swell and itch for 10 to 20 minutes.  
He indicated that following his discharge, he sought 
treatment at the VA clinic and was told that his skin 
disorder was some type of allergic reaction.  According to 
the appellant, he was given a cream to put on his skin and 
antihistamine pills to help alleviate the swelling.

By a May 2001 decision, the Board remanded this case.  At 
that time, the Board requested that the appellant undergo a 
comprehensive VA skin examination by an appropriate 
specialist to determine the nature, severity, and etiology of 
any diagnosed skin disorder, to include factitial urticaria, 
dermatographism, and/or dermatitis.  After reviewing the 
available medical records, it was requested that the examiner 
render an opinion regarding whether the appellant currently 
had a skin disorder, to specifically include factitial 
urticaria, dermatographism, and/or dermatitis, and if so, the 
examiner was requested to render an opinion as to whether it 
was at least as likely as not that the appellant's current 
skin disorder was related to his period of active service, to 
specifically include his August 1989 treatment for contact 
dermatitis.

In July 2001, the RO received outpatient treatment records 
from the Toledo VAMC, from April 2000 to June 2001.  The 
records show that in July 2000, the appellant was treated at 
the dermatology clinic and was diagnosed with unspecified 
urticaria.

A VA skin examination was conducted in May 2003 by Caroline 
Taylor, M.D.  At that time, Dr. Taylor noted that she had 
reviewed the appellant's claims file.  Dr. Taylor stated that 
the appellant had an episode of contact dermatitis while he 
was in the military, which was thought to be due to poison 
ivy.  According to Dr. Taylor, the appellant then developed a 
rash in his groin region in May 1991 which was associated 
with swelling and itching, and would last for 10 to 20 
minutes.  Dr. Taylor indicated that since that time, the 
appellant had been diagnosed with urticaria.  According to 
Dr. Taylor, in the appellant's previous VA examination, it 
was also demonstrated that the appellant had dermatographism, 
with hives.  Dr. Taylor reported that according to the 
appellant, he had suffered from hives since service.  The 
appellant noted that the hives could occur two to three times 
per day and would last for 20 to 30 minutes.  He indicated 
that he had tried over-the- counter antihistamines, such as 
Benadryl, and other drugs, but that they had not helped.  
According to the appellant, he was not currently taking any 
medication for his urticaria.

Upon physical examination, Dr. Taylor noted that the 
appellant did not currently have any urticaria or hives on 
his body.  The appellant had a region of hyperpigmentation in 
the groins, bilaterally.  There was no current active skin 
rash in the groin.  The appellant exhibited dermatographism 
on his back with a raised, itchy line that occurred two to 
three minutes after marking a line on his back.  The 
diagnoses were the following: (1) urticaria, and (2) 
dermatographism.  According to the examiner, the appellant's 
skin condition developed while he was in the military. Thus, 
it was Dr. Taylor's opinion that the appellant's skin 
disorder was related to his period of active service.  Dr. 
Taylor further opined that she did not believe that the 
appellant's skin disorder was specifically related to the 
episode of contact dermatitis that he had during service.

By a November 2003 decision, the Board once again remanded 
this case.  At that time, the Board stated that upon a review 
of the appellant's May 2003 VA examination report, the Board 
found that there were discrepancies in the examiner's 
opinions.  On the one hand, the examiner, Dr. Taylor, 
diagnosed the appellant with urticaria and dermatographism, 
and concluded that the appellant's skin disorder was related 
to his period of active service.  However, on the other hand, 
Dr. Taylor opined that she did not believe that the 
appellant's skin disorder, currently diagnosed as urticaria 
and dermatographism, was specifically related to the episode 
of contact dermatitis that he had during service.  In this 
regard, the Board observed that Dr. Taylor did not reconcile 
her opinion that the appellant's skin disorder, currently 
diagnosed as urticaria and dermatographism, was related to 
his period of active service, with the fact that the 
appellant's service medical records were negative for any 
complaints or findings of urticaria and dermatographism, and 
only showed treatment for dermatitis.  Therefore, in light of 
the above, the Board remanded this case and requested that 
the RO contact Dr. Taylor and ask that she review the record, 
including her earlier examination report, and clarify the 
discrepancies in her opinions.  If Dr. Taylor was no longer 
available, the RO was requested to schedule the appellant for 
a comprehensive VA skin examination by an appropriate 
specialist to determine the nature, severity, and etiology of 
any diagnosed skin disorder, to include factitial urticaria, 
dermatographism, and/or dermatitis.  After reviewing the 
available medical records, it was requested that the examiner 
render an opinion regarding whether the appellant currently 
had a skin disorder, to specifically include factitial 
urticaria, dermatographism, and/or dermatitis, and if so, the 
examiner was requested to render an opinion as to whether it 
was at least as likely as not that the appellant's current 
skin disorder was related to his period of active service, to 
specifically include his August 1989 treatment for contact 
dermatitis.    

On May 9, 2005, the appellant underwent a VA examination 
which was conducted by Charles N. Ellis, M.D., Attending 
Physician and Chief, Dermatology.  At that time, Dr. Ellis 
noted that the appellant had complaints of "itching," and a 
"rash."  Dr. Ellis stated that according to the appellant, 
he had had the aforementioned symptoms since 1990.  The 
symptoms were intermittent, but occurred daily.  There had 
been no significant change in the last 15 years.  The 
appellant's rash could be triggered by various factors, such 
as rubbing, carrying boxes against his arms, or other 
irritations.  Dr. Ellis reported that on the day of the 
current examination, the appellant was able to generate some 
itching on the face from using a hairspray.  The appellant 
also had itching, quite severely, and red skin on his right 
shoulder induced by activity.  As with all of his episodes of 
rashes, it went away in approximately 15 minutes, but was 
"quite annoying while it was present."    

The physical examination of the appellant's head/face, neck, 
chest, bilateral arms, back, abdomen, buttocks/groin, and 
bilateral legs, was reported to show "normal findings."  
Dr. Ellis stated that he had scratched the appellant's back 
and waited for over 15 minutes, but no urticaria, 
dermatographism, or dermatitis was shown.  According to Dr. 
Ellis, photographs were taken at about 10 minutes after 
scratching.  These photographs were subsequently associated 
with the examination report.  In regard to a diagnosis, Dr. 
Ellis indicated that the appellant was "near normal."  Dr. 
Ellis stated that the appellant had a brisk response to 
scratching ("brisk Triple Response of Lewis") but did not 
urticate.       

On May 19, 2005, Dr. Ellis, the examiner from the appellant's 
May 2005 VA examination, provided an addendum to the May 2005 
VA examination report.  In the addendum, Dr. Ellis stated 
that the appellant had no dermatitis at the time of the May 
2005 VA examination.  Dr. Ellis also reported that the 
appellant demonstrated no skin disorders at the time of the 
May 2005 VA examination, specifically, no urticaria, 
dermographism, or dermatitis.  According to Dr. Ellis, the 
appellant's claims folder was not and had not been available 
to him at the time of the May 2005 VA examination.  

After the appellant's May 2005 VA examination, the RO 
determined that the examination was inadequate because the 
examiner did not review the claims file prior to the 
examination.  In addition, the RO noted that the examiner did 
not address the pertinent questions in the instant case, 
which were whether the appellant currently had a skin 
disorder, and if so, whether it was at least as likely as not 
that the appellant's current skin disorder was related to his 
period of active service, to specifically include his August 
1989 treatment for contact dermatitis.  The RO also stated 
that as per the Board's November 2003 remand decision, the 
Board "prefer[red]" that Dr. Taylor review the record and 
clarify the discrepancies in her opinions.  

In a VA medical statement, signed by Dr. Leslie Arwin, dated 
in January 2006, Dr. Arwin provided a reconciliation of the 
opinions expressed by Dr. Ellis and Dr. Taylor, as well as 
her own opinion regarding the aforementioned pertinent 
questions in the instant case.  In the January 2006 
statement, Dr. Arwin indicated that in 25 to 50 percent of 
people, firm stroking of the skin produced an initial red 
line and the formation of a slight linear wheal termed the 
"Triple Response of Lewis."  That was a normal response and 
required no treatment.  An exaggerated response to that 
constitutional whealing tendency was seen in approximately 
two to five percent of the population and was termed 
dermatographism.  Dr. Arwin noted that Dr. Ellis had reviewed 
the instant case and elucidated that dermatographism was 
characterized by more than the above-described Triple 
Response of Lewis.  Dermatographism was characterized by a 
pronounced wheal and flare response, which the appellant did 
not show.  According to Dr. Arwin, Dr. Ellis further stated 
that the response of the appellant's skin after being 
scratched, as shown in his photograph, of the formation of a 
slightly raised red line, was normal and was not indicative 
of dermatographism.  Dr. Arwin reported that during the 
appellant's examination with Dr. Taylor in 2003, the 
appellant voiced a complaint of his skin turning red after 
his wife leaned against his leg, and of his hands and wrists 
turning red and swelling when he was lifting.  That was a 
normal response to prolonged skin pressure.  In addition, 
that response was not demonstrated during his examination 
with Dr. Ellis.  There was no evidence of any urticarial 
reaction or any other abnormal dermatological conditions seen 
during the appellant's visit.  In Dr. Taylor's May 2003 VA 
examination, Dr. Taylor diagnosed dermatographism because the 
appellant developed a raised, itchy line on his back two or 
three minutes after marking the line.  Dr. Arwin stated that 
after reviewing Dr. Taylor's examination report with Dr. 
Ellis, Dr. Ellis again elucidated that that was likely the 
normal reaction of the Triple Response of Lewis, and as far 
as he could tell from the description, did not meet the 
criteria for a diagnosis of dermatographism.  The opinions of 
Dr. Ellis were then discussed with Dr. Taylor and she 
subsequently amended her diagnosis to the following: normal 
skin examination, with no evidence of dermatographism.  There 
was no evidence of urticaria during Dr. Taylor's May 2003 
examination, which she clearly stated in her physical 
examination report.  Dr. Taylor reported that the appellant 
"currently ha[d] no urticaria or hives on his body at th[at] 
time."  Dr. Taylor based her diagnosis of "urticaria" on 
the appellant's verbal history.  According to Dr. Arwin, 
although there was no evidence of urticarial lesions at the 
time of the examination, it was not always possible to see 
urticarial lesions on patients during their examinations 
because lesions were fleeting.      

In the January 2006 statement from Dr. Arwin, Dr. Arwin 
indicated that the appellant's service medical records showed 
that he had an episode of contact dermatitis on August 3, 
1989.  He complained of itching and stated that the rash was 
spreading quickly.  The physical examination noted scattered 
clusters of red blisters which were located on the arms and 
face with no discharge or crusting noted.  The diagnosis was 
contact dermatitis.  The appellant's dermatitis was treated 
with oral prednisone and Atarax, typical treatment for a 
contact dermatitis such as poison ivy.  Dr. Arwin stated that 
she, Dr. Ellis, and Dr. Taylor, all concurred that there was 
no relationship between that episode of contact dermatitis 
that the appellant had during his military service in 1989 
and the development of any future skin conditions, including 
dermatographism and urticaria.  Dr. Arwin noted that the 
appellant's service medical records further showed a visit to 
the medical clinic on November 21, 1989.  During that visit, 
the appellant complained of a rash of his face of one day's 
duration.  The appellant indicated that the rash itched.  The 
physical examination showed a light red rash on the left side 
of his face with no signs of infection.  That was treated 
with a topical hydrocortisone 0.1 percent cream, and oral 
Benadryl and Atarax.  According to Dr. Arwin, that treatment 
was typical for a contact or allergic dermatitis.  That rash 
had no urticarial component, or any components of 
dermatographism.  Thus, Dr. Arwin reported that she, Dr. 
Ellis, and Dr. Taylor, all concurred that it was not likely 
that any of the appellant's dermatological conditions that he 
had in the military service had any relationship to his 
current complaint of any skin conditions, to include 
dermatographism and urticaria.  


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

In the instant case, the appellant states that upon his 
return to the United States after being stationed in Saudi 
Arabia, he developed a rash in the groin area.  The appellant 
maintains that although the rash initially subsided, it later 
returned. According to the appellant, at present, he 
continues to experience the rash.  Thus, the appellant 
contends that he currently has a skin condition, to include 
factitial urticaria, dermatographism, and dermatitis, that is 
related to his period of active military service.  In this 
regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issues involve a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that he currently suffers from a skin condition, to 
include factitial urticaria, dermatographism, and dermatitis, 
and that his skin condition is related to service, is not 
competent evidence.

The Board recognizes that the evidence of record includes a 
statement from Ms. N.S., M.S.W., dated in June 2000.  To the 
extent that such a statement is offered to establish that the 
appellant currently suffers from a skin condition, to include 
factitial urticaria, dermatographism, and dermatitis, which 
is related to service, such a statement does not constitute 
competent evidence with respect to medical diagnosis or 
nexus.  In this regard, the Board notes that Ms. S. is a 
social worker, not a medical doctor.  In addition, there is 
no evidence of record which shows that Ms. S. has any medical 
qualifications or even any expertise in the field of 
dermatology.  As such, she is not qualified to offer evidence 
that requires medical knowledge such as a diagnosis or 
opinion as to the cause of a disability.  See Espiritu, 2 
Vet. App. at 492, 494; Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

As previously stated, direct service connection requires a 
finding that there is a current disability that has a 
relationship to injury or disease during service.  Rabideau, 
2 Vet. App. at 141, 143.  In the instant case, there is no 
competent medical evidence showing a current diagnosis of 
dermatitis.  The Board recognizes that the appellant's 
service medical records reflect that in August and November 
1989, the appellant was diagnosed with dermatitis.  However, 
in the appellant's November 1992 separation examination, in 
response to the question as to whether the appellant had ever 
had or if he currently had any skin diseases, the appellant 
responded "no."  In addition, the appellant's skin and 
lymphatics were clinically evaluated as normal.  The Board 
further notes that the March 1999 and May 2003 VA examination 
reports are negative for any findings of dermatitis.  
Moreover, in the addendum to the May 2005 VA examination 
report, Dr. Ellis specifically stated that at that time of 
the May 2005 VA examination, the appellant did not have 
dermatitis.  Thus, there is no medical evidence of record 
showing a current diagnosis of dermatitis.   

In regard to factitial urticaria and dermatographism, the 
Board recognizes that the evidence of record includes 
diagnoses of factitial urticaria and dermatographism.  
However, there is no credible and probative medical evidence 
of record which links the appellant's factitial urticaria 
and/or dermatographism to his period of active military 
service.  

In the March 1999 VA examination, the examiner diagnosed the 
appellant with factitial urticaria, also known as 
dermatographism, and noted that the onset, by history, was 
during service in May 1991.  To the extent that this opinion 
is offered to show that the appellant has factitial urticaria 
and/or dermatographism that are related to his period of 
active military service, the Board does not find this opinion 
as to the etiology of the appellant's factitial urticaria and 
dermatographism to be competent.  While the Board may not 
ignore a medical opinion, it is certainly free to discount 
the relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).   

In the instant case, the appellant's service medical records, 
including the November 1992 separation examination, are 
negative for any complaints or findings of factitial 
urticaria or dermatographism.  The first evidence of record 
showing diagnoses of factitial urticaria and dermatographism 
is in March 1999, approximately six years after the 
appellant's discharge from the military.  Cf. Maxson v. 
Gober, 230 F.3d 1330 (Fed.Cir. 2000) (noting that aggravation 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  Thus, in 
light of the foregoing, and given that in the March 1999 VA 
examination report, the examiner noted that the appellant's 
medical records were not available at the time of the 
examination, the Board finds that the basis for the 
examiner's statement was the appellant's self-reported 
history.  The examiner did not cite to any specific medical 
evidence which supported his conclusion.  Accordingly, given 
that the examiner's statement was not based on a review of 
the entire available medical evidence, and was based solely 
on the appellant's self-reported history, the Board finds 
that any such statement lacks credibility, and is therefore, 
of little probative value as to the issue of service 
connection.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) ("[i]t 
is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence"); see also 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion 
based on an inaccurate factual premise has no probative 
value).

In the November 2003 remand decision, the Board stated that 
upon a review of the appellant's May 2003 VA examination 
report, there were discrepancies in Dr. Taylor's opinions.  
On the one hand, Dr. Taylor, diagnosed the appellant with 
urticaria and dermatographism, and concluded that the 
appellant's skin disorder was related to his period of active 
service.  However, on the other hand, Dr. Taylor opined that 
she did not believe that the appellant's skin disorder, 
diagnosed as urticaria and dermatographism, was specifically 
related to the episode of contact dermatitis that he had 
during service.  Thus, upon remand, Dr. Taylor was requested 
to reconcile her opinion that the appellant's skin disorder, 
diagnosed as urticaria and dermatographism, was related to 
his period of active service, with the fact that the 
appellant's service medical records were negative for any 
complaints or findings of urticaria and dermatographism, and 
only showed treatment for dermatitis.  

In response to the Board's November 2003 remand decision, the 
RO obtained a January 2006 VA medical statement.  In the 
statement, Dr. Arwin reported that upon additional review and 
discussion with Dr. Taylor, Dr. Taylor had amended her 
diagnosis from the May 2003 VA examination to the following: 
normal skin examination, with no evidence of dermatographism.  
Dr. Arwin noted that she and Drs. Ellis and Taylor, all 
agreed that the appellant exhibited a normal reaction of the 
Triple Response of Lewis at the time of the May 2003 and May 
2005 VA examinations, and as such, did not meet the criteria 
for a diagnosis of dermatographism.  They also agreed that at 
the time of the May 2003 and May 2005 VA examinations, there 
was no evidence of urticaria.  Thus, Dr. Arwin noted that 
according to Dr. Taylor, given that there was no evidence of 
urticaria during the May 2003 VA examination, she had based 
her diagnosis of "urticaria" on the appellant's verbal 
history.       

In light of the above, to the extent that Dr. Taylor's 
original May 2003 opinion is offered to show that the 
appellant has factitial urticaria and/or dermatographism that 
are related to his period of active military service, the 
Board does not find this opinion as to the etiology of the 
appellant's factitial urticaria and dermatographism to be 
competent.  Although Dr. Taylor noted that she had reviewed 
the appellant's claims file, it is clear that her May 2003 
opinion was based on the appellant's self-reported history.  
As previously stated, the Board is not required to accept 
medical opinions that are based solely on recitation of 
history.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  
Thus, given that the Dr. Taylor's May 2003 statement was 
based solely on the appellant's self-reported history, the 
Board finds that any such statement lacks credibility, and is 
therefore, of little probative value as to the issue of 
service connection.  See Madden, supra.   

By contrast, the Board attaches significant probative value 
to the revised conclusion reached by Dr. Taylor, along with 
VA physicians, Drs. Arwin and Ellis, in the January 2006 VA 
medical statement.  In the statement, Dr. Arwin noted that 
upon a review of the appellant's service medical records, in 
August 1989, the appellant was diagnosed with contact 
dermatitis and was prescribed medical treatment that was 
typical treatment for a contact dermatitis.  In addition, in 
November 1989, the appellant was once again diagnosed with 
dermatitis and was prescribed medical treatment that was 
typical treatment for contact or allergic dermatitis.  
According to Drs. Arwin, Ellis, and Taylor, the appellant's 
rash at that time had no urticarial component, or any 
components of dermatographism.  Thus, Dr. Arwin reported that 
she, Dr. Ellis, and Dr. Taylor, all concurred that it was not 
likely that any of the appellant's dermatological conditions 
that he had in the military service had any relationship to 
his current complaint of any skin conditions, to include 
dermatographism and urticaria.  Accordingly, the Board gives 
significant weight to the opinion from the VA physicians, 
Drs. Arwin, Ellis, and Taylor, because it is clear, is based 
on a review of the entire record, and is consistent with the 
available evidence of record, which reflects that the 
appellant's service medical records are negative for any 
complaints or findings of urticaria and dermatographism, and 
only show treatment for dermatitis, and the first evidence of 
record of factitial urticaria and dermatographism is in March 
1999, approximately six years after the appellant's discharge 
from the military.     

In this case, the Board further recognizes that although the 
evidence of record includes diagnoses of factitial urticaria 
and dermatographism, there is no competent medical evidence 
of record showing current medical diagnoses of factitial 
urticaria and dermatographism.  In this regard, although in 
the March 1999 and May 2003 VA examinations reports, the 
appellant was diagnosed with factitial urticaria and 
dermatographism, in the appellant's most recent VA 
examination, in May 2005, the examiner, Dr. Ellis, 
specifically stated that at the time of the May 2005 VA 
examination, no skin disorders were shown, to include 
urticaria or dermatographism.  In addition, in the January 
2006 VA medical statement, it was noted by Dr. Arwin that Dr. 
Ellis had reiterated his opinion that at the time of the May 
2005 VA examination, there was no evidence of urticaria or 
dermatographism.  Moreover, Dr. Arwin also reported that upon 
additional review and discussion with Dr. Taylor, Dr. Taylor 
had amended her diagnosis from the May 2003 VA examination to 
the following: normal skin examination, with no evidence of 
dermatographism.  Thus, there is no medical evidence of 
record showing a current diagnosis of factitial urticaria or 
dermatographism.   

In light of the above, the Board finds that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for a skin disorder, to 
include factitial urticaria, dermatographism, and dermatitis.  
There is no credible and probative medical evidence of record 
which links a skin disorder, to include factitial urticaria, 
dermatographism, and dermatitis, to the appellant's period of 
active military service.  In addition, there is no medical 
evidence of record showing that the appellant has a current 
skin disorder, to include factitial urticaria, 
dermatographism, and dermatitis.  Accordingly, the appeal is 
denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 7 Vet. App. 49 
(1990).      


ORDER

Entitlement to service connection for a skin disorder, to 
include factitial urticaria, dermatographism, and dermatitis, 
is denied.  







____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


